DETAILED ACTION
Acknowledgements
The amendment filed 10/26/2022 is acknowledged.
Claims 22-27 are pending.
Claims 22-27 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered.


Response to Amendment/Arguments
Claims 22-27 are newly added.

Regarding applicant’s arguments on Claim Rejections - 35 U.S.C. §103, the arguments are moot in view of new ground rejection.


Claim Objection
Claim 22 preamble recites “A method used in a retail fueling environment to provide access to a point of sale device (POS) by a remote support service”. Since the “remote support service” is seeking POS access and it resides remotely in relation to POS, the “remote support service” cannot provide POS access to itself. Specification PGPub ¶0040 discloses “when the store personnel utilizing manager workstation 66 initiates a remote support application at POS 12….the remote service application generates a random password…”  Therefore, it is the “remote support application” on POS provides “remote support service” POS access. An appropriate amendment is required.  Below is an example of the amendment: 
A method used in a retail fueling environment to provide access to a point of sale device (POS) by a remote support application.  


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Analysis
In the instant case, claims 22-27 are directed to a method.  Therefore, these claims fall within the four statutory categories of invention.
The claim(s) recite(s) identity verification.  Specifically, the claims recite “…to generate an alphanumeric password…; …to generate a phonetic phrase….; …to show the phonetic phrase…; providing …password…to an individual…; …receive…access credential…; …verify the access credential….; …allow access…if the access credential is verified…”, which is the “Mental processes” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for conducting identity verification. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of point of sale (POS) and modem merely use(s) a computer as a tool to perform an abstract idea. Specifically, performing identity verification including generating a password, providing the password to an individual, receiving an access credential, allowing access upon verifying the received access credential.  The use of POS and modem as tools to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims only involve the use of computers as tools to automate and/or implement the abstract idea. 
Taking the claim elements separately, the independent claims involve identity verification including generating a password, providing the password to an individual, receiving an access credential, allowing access upon verifying the received access credential.  This only uses the computer system to automate or implement the abstract idea of performing identity verification.  Dependent claim 23 describes providing password.  Dependent claims 24-27 describe the password. These claims further describe the use of the computer system to automate or implement the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea. 
Viewed as a whole, the combination of elements recited in the claims simply recite the concept of performing identity verification including generating a password, providing the password to an individual, receiving an access credential, allowing access upon verifying the received access credential.  The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. 
The use of a POS and modem as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 22-23, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US20140310514A1 (“Favero”) in view of US Application Publication US20100106975A1 (“Vandervort”), and in further view of US Application Publication US20150222709A1 (“Thielen et al.”) and US20130238453A1 (“Berrio et al.”).

Regarding claim 22, Favero et al. discloses:
operating the server to generate an alphanumeric password comprising a plurality of characters including at least one letter and at least one number; (¶0034 and ¶0067)
operating the server to generate a password string; (¶0034 and ¶0067)
providing at least one of the alphanumeric password or the phonetic phrase to an individual; (¶0034, ¶0067) 
operating the server to receive, via a network, an access credential electronically from the remote support service; (¶0034)
operating the server to verify the access credential against the alphanumeric password by comparing the access credential to the alphanumeric password to determine if they are the same; and (¶0034 and ¶0067)

Favero does not explicitly disclose:
a retail fueling environment,
wherein the server is a POS,
wherein the password string is a phonetic phrase in which the characters of the alphanumeric password are represented by respective words,
operating the server to show at least the phonetic phrase on a display of the POS so as to be viewable by an operator; 
wherein the individual associated with the remote support service so that the remote support service will know the alphanumeric password;
wherein the network is a modem,
operating the server to allow access to the server by the remote support service only if the access credential is verified to be the same as the alphanumeric password.

However, Vandervort discloses:
wherein the password string is a phonetic phrase in which the characters of the alphanumeric password are represented by respective words (¶0015, ¶0029, and ¶0039)
operating the server to show at least the phonetic phrase on a display of the POS so as to be viewable by an operator; (¶0015, ¶¶0029-30 and ¶0039)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the system of Favero by adding the feature of display a phonetic phrase corresponding to the password in accordance with the teaching of Vandervort.  This modification increases the usability of the system. (Vandervort, ¶0033)	

Favero and Vandervort do not explicitly disclose:
a retail fueling environment,
wherein the server is a POS,
wherein the individual associated with the remote support service so that the remote support service will know the alphanumeric password;
wherein the network is a modem,
operating the server to allow access to the server by the remote support service only if the access credential is verified to be the same as the alphanumeric password. 

However, Thielen et al. discloses:
wherein the individual associated with the remote support service so that the remote support service will know the alphanumeric password; (¶¶0047-48)
operating the server to allow access to the server by the remote support service only if the access credential is verified to be the same as the alphanumeric password. (¶¶0047-51)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Favero and Vandervort. by adding the feature of allowing remote support service to access the server in accordance with the teaching of Thielen et al..  This modification enables the combined system to allow support service be performed remotely. (Thielen et al., ¶0012 and ¶0051)

Favero, Vandervort, and Thielen et al. do not explicitly disclose:
a retail fueling environment,
wherein the server is a POS,
wherein the network is a modem ,

However, Berrio et al. discloses:
a retail fueling environment (Fig. 2),
wherein the server is a POS (Fig. 2 item 106)
wherein the network is a modem (Fig. 2 item 114)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Favero, Vandervort, and Thielen et al. by applying remote access to a retail fueling environment in accordance with the teaching of Berrio et al..  This modification enhances the combined system to allow remote access and support be used in the retail fueling environment.

Regarding claim 23, Favero in view of Vandervort, and in further view of Thielen et al. and Berrio et al. discloses all the limitations as described above.  Thielen et al. further discloses:
wherein step (d) comprises the operator verbally reading the phonetic phrase to the individual associated with the remote support service. (¶0047)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Favero, Vandervort, Thielen et al. and Berrio et al. by adding support of providing password verbally reading the phonetic phrase in accordance with the teaching of Thielen et al.  This modification enables the combined system to provide a more secure and reliable way in transmitting password.

Regarding claim 25, Favero in view of Vandervort, and in further view of Thielen et al. and Berrio et al. discloses all the limitations as described above.  Vandervort et al. further discloses:
wherein step (c) involves operating the POS such that the alphanumeric password and the phonetic phrase are simultaneously shown on the display. (¶0015, ¶¶0029-30 and ¶0039)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Favero, Vandervort, Thielen et al. and Berrio et al. by displaying a phonetic phrase password in accordance with the teaching of Vandervort.  This modification increases the usability of the combined system. (Vandervort, ¶0033)	

Regarding claim 27, Favero in view of Vandervort, and in further view of Thielen et al. and Berrio et al. discloses all the limitations as described above.  Favero further discloses:
operating the POS to time out the alphanumeric password if access has not allowed to the POS within a predetermined period of time. (Favero ¶0067)

Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US20140310514A1 (“Favero”) in view of US Application Publication US20100106975A1 (“Vandervort”), and in further view of US Application Publication US20150222709A1 (“Thielen et al.”), US20130238453A1 (“Berrio et al.”) and US20090052675A1 (“‘Levow et al.”).

Regarding claim 24, Favero in view of Vandervort, and in further view of Thielen et al. and Berrio et al. discloses all the limitations as described above. Favero, Vandervort, Thielen et al. and Berrio et al. do not explicitly discloses:
wherein the alphanumeric password further comprises at least one symbol.
However, Levow et al. discloses:
wherein the alphanumeric password further comprises at least one symbol. (¶¶0015-16 Definition List 1)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Favero, Vandervort, Thielen et al. and Berrio et al. by including symbol in the password in accordance with the teaching of Levow et al.  This modification strengthens password.  Hence, it improves access security for the combined system. (Levow et al. ¶¶0011-12)

Regarding claim 26, Favero in view of Vandervort, and in further view of Thielen et al. and Berrio et al. discloses all the limitations as described above. Favero, Vandervort, Thielen et al. and Berrio et al. do not explicitly discloses:
wherein the alphanumeric password is generated in step (a) based on a seed from a cryptographically secure source.
However, Levow et al. discloses:
wherein the alphanumeric password is generated in step (a) based on a seed from a cryptographically secure source.  (¶¶0026-27, 0031, 0048)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Favero, Vandervort, Thielen et al. and Berrio et al. by using a seed from cryptographically secure source to generate first credential in accordance with the teaching of Levow et al.  This modification strengthens password.  Hence, it improves the access security for the combined system. (Levow et al. ¶¶0011-12)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is 571-272-5308.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685        

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685